--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communicaions, Inc. 8-K [careview-8k_08312011.htm]
 
Exhibit 10.82
 
Prime Referenced Rate Addendum To
Loan and Security Agreement


This Prime Referenced Rate Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of August 31, 2011, by and between COMERICA BANK
(“Comerica” and, solely in its capacity as collateral agent for the Lenders (as
defined below), “Collateral Agent”), and CAREVIEW COMMUNICATIONS, INC., a Nevada
corporation (“Parent”), CAREVIEW COMMUNICATIONS, INC., a Texas corporation and
CAREVIEW OPERATIONS, L.L.C., a Texas limited liability company (collectively
with Parent, “Borrowers” and each, individually, a “Borrower”).  This Addendum
supplements the terms of the Loan and Security Agreement dated as of the date
hereof by and among Collateral Agent, Comerica (in its capacity as a lender),
BRIDGE BANK, NATIONAL ASSOCIATION (collectively, with Comerica, the “Lenders”
and each, individually, a “Lender”) (as the same may be amended, modified,
supplemented, extended or restated from time to time, collectively, the
“Agreement”).
 
1.            Definitions.  As used in this Addendum, the following terms shall
have the following meanings.  Initially capitalized terms used and not defined
in this Addendum shall have the meanings ascribed thereto in the Agreement.
 
a.             “Applicable Margin” means three and three quarters percent
(3.75%) per annum.
 
b.             “Business Day” means any day, other than a Saturday, Sunday or
any other day designated as a holiday under Federal or applicable State statute
or regulation, on which Comerica is open for all or substantially all of its
domestic and international business (including dealings in foreign exchange)
in San Jose, California, and, in respect of notices and determinations relating
the Daily Adjusting LIBOR Rate, also a day on which dealings in dollar deposits
are also carried on in the London interbank market and on which banks are open
for business in London, England.
 
c.             “Daily Adjusting LIBOR Rate” means, for any day, a per annum
interest rate which is equal to the quotient of the following:
 
 
(1)
for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 8:00 a.m. (California time) (or as soon thereafter as practical) on such day,
or if such day is not a Business Day, on the immediately preceding Business
Day.  In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the “Daily Adjusting LIBOR Rate” for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Collateral Agent, or in the absence of such other
service, the “Daily Adjusting LIBOR Rate” for such day shall, instead, be
determined based upon the average of the rates at which Collateral Agent is
offered dollar deposits at or about 8:00 a.m. (California time) (or as soon
thereafter as practical), on such day, or if such day is not a Business Day, on
the immediately preceding Business Day, in the interbank eurodollar market in an
amount comparable to the outstanding principal amount of the Obligations and for
a period equal to one (1) month;

 
divided by
 
 
(2)
1.00 minus the maximum rate (expressed as a decimal) on such day at which
Collateral Agent is required to maintain reserves on “Euro-currency Liabilities”
as defined in and pursuant to Regulation D of the Board of Governors of the
Federal Reserve System or, if such regulation or definition is modified, and as
long as Collateral Agent is required to maintain reserves against a category of
liabilities which includes eurodollar deposits or includes a category of assets
which includes eurodollar loans, the rate at which such reserves are required to
be maintained on such category.

 
d.            “LIBOR Lending Office” means Collateral Agent’s office located in
the Cayman Islands, British West Indies, or such other branch of Comerica,
domestic or foreign, as it may hereafter designate as its LIBOR Lending Office
by notice to any Borrower.
 
e.            “Prime Rate” means the per annum interest rate established by
Collateral Agent as its prime rate for its borrowers, as such rate may vary from
time to time, which rate is not necessarily the lowest rate on loans made by
Collateral Agent at any such time.
 
 
-1-

--------------------------------------------------------------------------------

 
 
e.            “Prime Referenced Rate” means, for any day, a per annum interest
rate which is equal to the Prime Rate in effect on such day, but in no event and
at no time shall the Prime Referenced Rate be less than the sum of the Daily
Adjusting LIBOR Rate for such day plus two and one-half percent (2.50%) per
annum. If, at any time, Collateral Agent determines that it is unable to
determine or ascertain the Daily Adjusting LIBOR Rate for any day, the Prime
Referenced Rate for each such day shall be the Prime Rate in effect at such
time, but not less than two and one-half percent (2.50%) per annum.
 
2.            Interest Rate.  Subject to the terms and conditions of this
Addendum, the Obligations under the Agreement shall bear interest at the Prime
Referenced Rate plus the Applicable Margin.
 
3.            Payment of Interest.  Accrued and unpaid interest on the unpaid
balance of the Obligations outstanding under the Agreement shall be payable
monthly, in arrears, on the first day of each month, until maturity (whether as
stated herein, by acceleration, or otherwise).  In the event that any payment
under this Addendum becomes due and payable on any day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day,
and, to the extent applicable, interest shall continue to accrue and be payable
thereon during such extension at the rates set forth in this Addendum.  Interest
accruing hereunder shall be computed on the basis of a year of 360 days, and
shall be assessed for the actual number of days elapsed, and in such
computation, effect shall be given to any change in the applicable interest rate
as a result of any change in the Prime Referenced Rate on the date of each such
change.
 
4.            Lender’s Records.  The amount and date of each advance under the
Agreement, its applicable interest rate, and the amount and date of any
repayment shall be noted on each Lender’s records, which records shall be
conclusive evidence thereof, absent manifest error; provided, however, any
failure by any Lender to make any such notation, or any error in any such
notation, shall not relieve any Borrower of its obligations to repay Lenders all
amounts payable by Borrowers to Lenders under or pursuant to this Addendum and
the Agreement, when due in accordance with the terms hereof.
 
5.            Default Interest Rate.  From and after the occurrence of any Event
of Default, and so long as any such Event of Default remains unremedied or
uncured thereafter, the Obligations outstanding under the Agreement shall bear
interest at a per annum rate of five percent (5%) above the otherwise applicable
interest rate hereunder, which interest shall be payable upon demand.  In
addition to the foregoing, a late payment charge equal to five percent (5%) of
each late payment hereunder may be charged on any payment not received by
Collateral Agent or any Lender within ten (10) calendar days after the payment
due date therefor, but acceptance of payment of any such charge shall not
constitute a waiver of any Event of Default under the Agreement.  In no event
shall the interest payable under this Addendum and the Agreement at any time
exceed the maximum rate permitted by law.
 
6.            Prepayment.   Borrowers may prepay all or part of the outstanding
balance of any Obligations at any time without premium or penalty.  Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid.  Each Borrower hereby acknowledges and
agrees that the foregoing shall not, in any way whatsoever, limit, restrict, or
otherwise affect Collateral Agent’s or any Lender’s right to make demand for
payment of all or any part of the Obligations under the Agreement due on a
demand basis in Collateral Agent’s and Lenders’ sole and absolute discretion.
 
7.            Regulatory Developments or Other Circumstances Relating to the
Daily Adjusting LIBOR Rate.
 
a.           If the adoption after the date hereof, or any change after the date
hereof in, any applicable law, rule or regulation (whether domestic or foreign)
of any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Collateral Agent
or any Lender with any request or directive (whether or not having the force of
law) made by any such authority, central bank or comparable agency after the
date hereof: (a) shall subject Collateral Agent or any Lender to any tax, duty
or other charge with respect to this Addendum or any Obligations under the
Agreement, or shall change the basis of taxation of payments to Collateral Agent
or any Lender of the principal of or interest under this Addendum or any other
amounts due under this Addendum in respect thereof (except for changes in the
rate of tax on the overall net income of Collateral Agent or its LIBOR Lending
Office, or any Lender, imposed by the jurisdiction in which Collateral Agent’s
or such Lender’s principal executive office or LIBOR Lending Office is located);
or (b) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by Collateral Agent or any Lender, or
shall impose on Collateral Agent or any Lender or the foreign exchange and
interbank markets any other condition affecting this Addendum or the Obligations
hereunder; and the result of any of the foregoing is to increase the cost to
Collateral Agent or any Lender of maintaining any part of the Obligations
hereunder or to reduce the amount of any sum received or receivable by
Collateral Agent or any Lender under this Addendum by an amount deemed by the
Collateral Agent or any Lender to be material, then Borrowers shall pay to
Collateral Agent, for the ratable benefit of the Lenders within fifteen (15)
days of any Borrower’s receipt of written notice from Collateral Agent
 
 
-2-

--------------------------------------------------------------------------------

 
 
demanding such compensation, such additional amount or amounts as will
compensate Collateral Agent and each Lender for such increased cost or
reduction.  A certificate of Collateral Agent, prepared in good faith and in
reasonable detail by Collateral Agent and submitted by Collateral Agent to any
Borrower, setting forth the basis for determining such additional amount or
amounts necessary to compensate Collateral Agent and the Lenders shall be
conclusive and binding for all purposes, absent manifest error.
 
b.           In the event that any applicable law, treaty, rule or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
presently applicable to Collateral Agent or any Lender, or any interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by Collateral Agent or
any Lender with any guideline, request or directive of any such authority
(whether or not having the force of law), including any risk-based capital
guidelines, affects or would affect the amount of capital required or expected
to be maintained by Collateral Agent or any Lender (or any corporation
controlling Collateral Agent or any Lender), and Collateral Agent or any Lender
determines that the amount of such capital is increased by or based upon the
existence of any obligations of Collateral Agent or any Lender hereunder or the
maintaining of any Obligations hereunder, and such increase has the effect of
reducing the rate of return on Collateral Agent’s or any Lender’s (or such
controlling corporation’s) capital as a consequence of such obligations or the
maintaining of such Obligations hereunder to a level below that which Collateral
Agent or any Lender (or such controlling corporation) could have achieved but
for such circumstances (taking into consideration its policies with respect to
capital adequacy), then Borrowers shall pay to Collateral Agent, for the ratable
benefit of the Lenders, within fifteen (15) days of a Borrower’s receipt of
written notice from Collateral Agent demanding such compensation, additional
amounts as are sufficient to compensate Collateral Agent and the Lenders (or
such controlling corporation) for any increase in the amount of capital and
reduced rate of return which Collateral Agent and any Lender reasonably
determines to be allocable to the existence of any obligations of the Collateral
Agent or any Lender hereunder or to maintaining any Obligations hereunder.  A
certificate of Collateral Agent as to the amount of such compensation, prepared
in good faith and in reasonable detail by the Collateral Agent and submitted by
Collateral Agent to the undersigned, shall be conclusive and binding for all
purposes absent manifest error.
 
8.            Legal Effect.  Except as specifically modified hereby, all of the
terms and conditions of the Agreement remain in full force and effect.
 
9.            Conflicts.  As to the matters specifically the subject of this
Addendum, in the event of any conflict between this Addendum and the Agreement,
the terms of this Addendum shall control.
 
[Balance of Page Intentionally Left Blank]
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.
 
COMERICA BANK, as Collateral Agent for the Lenders
       
By:
/s/ Brian Demmert
 
Name:
Brian Demmert
 
Title:
Senior Vice President
       
CAREVIEW COMMUNICATIONS, INC. a Nevada corporation
       
By:
/s/ Steven Johnson
 
Name:
Steven Johnson
 
Title:
President/COO
       
CAREVIEW COMMUNICATIONS, INC. a Texas corporation
       
By:
/s/ Steven Johnson
 
Name:
Steven Johnson
 
Title:
President/COO
       
CAREVIEW OPERATIONS, L.L.C., a Texas limited liability company
       
By:
/s/ Steven Johnson
 
Name:
Steven Johnson
 
Title:
President/COO
 

 
[Signature Page to Prime Referenced Rate Addendum to Loan and Security
Agreement]
 
 
 

--------------------------------------------------------------------------------

 